Sweeney, J.
(concurring) — I concur in the result reached by the majority. But I disagree with the analysis leading to that result and, therefore, write separately.
1. STANDARD OF REVIEW
This case was resolved by the court’s summary judgment in favor of William and Lurena Colwell. And we review a summary judgment de novo. Hill v. Cox, 110 Wn. App. 394, 402, 41 P.3d 495, review denied, 147 Wn.2d 1024 (2002). The court’s findings of fact are, then, superfluous. If the material facts were disputed, then summary judgment was not appropriate. Hubbard v. Spokane County, 146 Wn.2d 699, 706 n.14, 50 P.3d 602 (2002); Hill, 110 Wn. App. at 402-03.
Here, the material facts were not disputed. And so it was appropriate for the trial judge to resolve the questions presented (quiet title and attorney fees) as a matter of law. Standing Rock Homeowners Ass’n v. Misich, 106 Wn. App. 231, 239, 23 P.3d 520, review denied, 145 Wn.2d 1008 (2001). We do not review for substantial evidence.
2. INTENTIONAL CONDUCT — COMMON ENEMY DOCTRINE
Further, neither party has raised the common enemy doctrine or its exceptions, either here or in the trial court, and for good reason. The discussion is entirely hypothetical. David Etzell presented no evidence that his actions in ditching and culverting the easement road were necessary. As the respondent to a summary judgment motion, he had *444the burden to establish the elements of any defense. CR 56(e).
The servient estate owner has the right to use his or her land for any purpose so long as it does not interfere with the dominant landowner’s enjoyment of the easement. Standing Rock, 106 Wn. App. at 241. It is not contested that Mr. Etzell’s activities interfered with the Colwells’ enjoyment of their easement. Why, how, and in what manner he did so is again ultimately irrelevant to the question before us. Cole v. Laverty, 112 Wn. App. 180, 185, 49 P.3d 924 (2002).
Even more significantly here, the easement has been restored and the Colwells’ title to that easement confirmed by the court. The only issue is then attorney fees under RCW 4.24.630(1).
3. ATTORNEY FEES — RCW 4.24.630(1)
The general rule is that attorney fees are not awarded unless authorized by contract, by statute, or in certain equitable actions. Haner v. Quincy Farm Chems., Inc., 97 Wn.2d 753, 757, 649 P.2d 828 (1982).
I agree with the majority’s rejection of RCW 4.24.630 as a ground for attorney fees. The plain language of the statute requires a trespass (“[e]very person who goes onto the land of another”). RCW 4.24.630(1). I also agree that the majority correctly distinguishes the Standing Rock case. There, we applied RCW 4.24.630 where the easement holder entered onto the servient estate (the land of another) and removed gates (personal property). Here, the owner of the servient estate was on his own land.
Neither is a fee award supportable on equitable grounds. Three elements are needed in order to create an equitable right to attorney fees. If a wrongful act or omission by A exposes B to litigation with C, an unrelated third party, the court may award B’s fees in that litigation. Thomas v. Gaertner, 56 Wn. App. 635, 784 P.2d 575 (1990).
I would, accordingly, conclude that even if Mr. Etzell’s conduct were intentional or wrongful, the Colwells are not *445entitled to attorney fees in this quiet title action. King County v. Squire Inv. Co., 59 Wn. App. 888, 896, 801 P.2d 1022 (1990).